Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 1/31/2022.
 Claims 1-20 are examined and rejected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patent Analysis of Instant application 17,588,424 and US Patent 11,271,863.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,271,863. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 11,271,863.
This is a non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
17,588,424
US Patent 
11,271,863
1. A method comprising: 
sending, by a processing system including a processor, a request to a server, from a mobile device of a user having an account, the request requesting permission to access, based on the account, at least one mobile application of a plurality of mobile applications embedded into a single bundled application, wherein the single bundled application, including the plurality of mobile applications embedded therein, is resident on the mobile device; 
retrieving, by the processing system, locally stored permissions data on the mobile device, wherein the locally stored permissions data provide access to a first subset of the plurality of mobile applications embedded into the single bundled application; 
accessing, by the processing system, at least one mobile application of the first subset of the plurality of mobile applications based on the locally stored permissions data; 
receiving, by the processing system, from the server, additional permissions data indicating availability of a first mobile application of the plurality of mobile applications, the first mobile application not included in the first subset, wherein the additional permissions data is associated with the account; and 
updating, by the processing system, the locally stored permissions data to include the first mobile application of the plurality of mobile applications.
1. A method, comprising: 
receiving, by an app server including a processor, data from a client server system, wherein the data includes a mobile application name and account code, wherein the mobile application name is for a mobile application in a plurality of mobile applications that are embedded into a single bundled application; 
retrieving, by the app server, from a permissions database, a first list of mobile users permitted access to the mobile application based on the account code; 
determining, by the app server, which of the first list of mobile users belongs to a first set of mobile users, each mobile user of the first set of mobile users having a mobile device currently executing the mobile application; 
transmitting, by the app server, the data to the mobile device of each mobile user belonging to the first set of mobile users, wherein the mobile application is updated to incorporate the data; determining, by the app server, which of the first list of mobile users belongs to a second set of mobile users, each mobile user of the second set of mobile users having a mobile device not currently executing the mobile application; 
and sending, by the app server, an alert to the mobile device of each mobile user belonging to the second set of mobile users, wherein the alert indicates that new data is available for the mobile application.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 11,271,863.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 

For example, in the instant application claim 1 recites “ secure access to single bundled application including plurality of mobile applications residing on local device with locally stored permissions along with other steps” similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘account code of application and using second set of mobile devices and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘863. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
This is non-statutory obvious type double patenting rejection since the conflicting claims have been patented.  

Double Patent Analysis of Instant application 17,588,424  and US Patent 10,284,567.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,284,567. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,284,567.
This is a provisional non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,405,164
US Patent 
10,284,567
1. A method comprising: 
sending, by a processing system including a processor, a request to a server, from a mobile device of a user having an account, the request requesting permission to access, based on the account, at least one mobile application of a plurality of mobile applications embedded into a single bundled application, wherein the single bundled application, including the plurality of mobile applications embedded therein, is resident on the mobile device; 
retrieving, by the processing system, locally stored permissions data on the mobile device, wherein the locally stored permissions data provide access to a first subset of the plurality of mobile applications embedded into the single bundled application; 
accessing, by the processing system, at least one mobile application of the first subset of the plurality of mobile applications based on the locally stored permissions data; 
receiving, by the processing system, from the server, additional permissions data indicating availability of a first mobile application of the plurality of mobile applications, the first mobile application not included in the first subset, wherein the additional permissions data is associated with the account; and 
          updating, by the processing system, the locally stored permissions data to include the first mobile application of the plurality of mobile applications.
18. A method, comprising: 

receiving, by a server comprising a processing system, a request from a mobile device of a user having an account, the request received via a provisioning interface of a single bundled application, the request requesting access to a first mobile application of a plurality of mobile applications embedded into the single bundled application based on the account, and wherein the single bundled application, including the plurality of mobile applications embedded therein, is downloaded onto the mobile device; 

determining, by the server, whether the mobile device has permissions for access to the first mobile application of the plurality of mobile applications in a permissions database; 

determining, by the server, whether the mobile device is executing the single bundled application based on the account, responsive to a determination that the mobile device has permissions for access to the first mobile application; 

sending, by the server, permissions data via the provisioning interface to the mobile device, wherein the permissions data enables the mobile device to access the first mobile application, responsive to a determination that the single bundled application is executing on the mobile device; 

determining, by the server, whether the mobile device is executing a second mobile application of the plurality of mobile applications embedded into the single bundled application; and responsive to the determining that the mobile device is not executing the second mobile application of the plurality of mobile applications, sending, by the server, an alert to the mobile device indicating availability of the second mobile application.






Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,284,567.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “ secure access to single bundled application including plurality of mobile applications residing on local device with locally stored permissions along with other steps” similarly in the patent claim 18 (all independent claim(s)) ‘steps of instant application claim 1 along with ‘permission of intra applications such as first application and second application access and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘567. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory obvious type double patenting rejection.  

					Examiner Notes 
Claims overcome prior art rejection and only DP rejection is pending. 
Examiner request to file eTD to overcome DP rejection. 

Prior Art of Record
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajaram et al US Patent 7,143,407
Sadhvani et al US Patent 8,588,749
Sharma et al US Patent 8,863,299
Wilkinson et al US Patent 8,935,429
Alisawi et al US Patent 9,603,049 
Mahaffey et al US Patent 9,955,352
Yen et al US Patent 9,948,529
Karampatsis et al US Patent 10,251,047
Pandiarajan et al US Patent 10,769,625
Simon et al US Publication 2008/0147671
Brown et al US Publication 2014/0137205
Dey et al US Publication 2017/0242711

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 1/31/2022 are persuasive for reason of allowance.  
Although the claims are rejected under Double Patent rejection, the claim(s) overcome any prior art rejection as the prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 9 and 17 as follows :
Claim 1 ‘ .. permission to access, single bundled application including plurality of mobile applications on the mobile device with locally stored permissions for applications and updating the locally stored permissions including the first mobile application not included in the subset of the plurality of mobile applications along with additional detailed steps in claim(s) as described in independent claim(s) on 1/31/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431